Citation Nr: 0808649	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, claimed as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.  His active duty includes service in Vietnam 
from November 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Milwaukee, Wisconsin, which denied service connection for 
coronary artery disease, status post myocardial infarction, 
claimed as due to exposure to herbicides.

The veteran requested a hearing before the Board in his 
January 2006 VA Form 9.  The RO scheduled a Travel Board 
hearing for April 2007, but the veteran failed to appear.  He 
has not provided an explanation for his failure to appear or 
requested a new hearing.  As such, the Board may proceed with 
appellate review.


FINDINGS OF FACT

1. There is no evidence of heart problems in service; 
coronary artery disease was not manifested within one year of 
service separation. 

2. Coronary artery disease has not been linked to service to 
include herbicide exposure.


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred in or 
aggravated by active military service, and coronary artery 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for coronary artery disease, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id. (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).

Letters to the veteran dated in April 2004 and March 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The April 2004 letter informed the veteran of the 
information necessary to substantiate his claim.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The April 2004 and 
March 2006 letters both advised the veteran that VA would 
make reasonable efforts to obtain records from other 
government agencies or private doctors.  The letters also 
notified the veteran of the need to submit any relevant 
evidence in his possession.  See Pelegrini II, at 120-121.

The Board notes that the March 2006 letter, which advised the 
veteran of the evidence that VA would seek to obtain, was 
sent to him after the June 2004 rating decision.  The case 
was subsequently readjudicated by means of an April 2006 
SSOC; thus, there was no deficiency in notice and a harmless 
error analysis is not necessary.  See Mayfield IV, at 1323; 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because there is no indication that the current disability 
may be related to an in-service event.  While the veteran is 
presumed to have been exposed to herbicides, he is not 
competent to offer an opinion that his current condition 
resulted therefrom.  On the contrary, and as discussed below, 
the Secretary has determined that a positive association does 
not exist between herbicides and coronary artery disease.  
See 72 Fed. Reg. 32395, 32404-32405 (June 12, 2007).  The 
Board acknowledges that there is a private medical opinion 
which states that there is a possibility that Agent Orange 
exposure could be related to the veteran's heart disease.  
However, as the private medical evidence fails to cite to any 
specific medical treatises or studies regarding heart disease 
and herbicides, the record lacks any degree of specificity 
warranting additional medical comment.  Under these 
circumstances, and considering the absence of any abnormal 
findings or complaints during service and the absence of any 
suggestion of a pertinent disability until over 25 years 
post-service, any opinion relating coronary artery disease to 
service would certainly be speculative.  Therefore, the 
record is not indicative of an association between the 
veteran's service and his current disability, and a VA 
examination is not warranted.
See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328.

II.  Service Connection for Coronary Artery Disease

The veteran contends that he is entitled to service 
connection for coronary artery disease, status post 
myocardial infarction, as a result of his exposure to Agent 
Orange.  For the reasons that follow, the Board finds that 
service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for a chronic disease, including 
cardiovascular-renal disease, hypertension, and 
arteriosclerotic heart disease, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007). 

For the showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), and there is a presumption of service 
incurrence for specified diseases, based on such exposure, if 
manifest to a compensable degree within specified periods.  
See 38 U.S.C.A. § 1116(b).  The presumptive diseases are 
selected by VA based on periodic review and evaluation by the 
National Academy of Sciences (NAS) of the available 
scientific evidence regarding associations between diseases 
and exposure to dioxin and other chemical compounds in 
herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, 
§ 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425. A disease is considered 
presumptively associated with Agent Orange exposure if there 
is a positive statistical association shown by analysis of 
medical and scientific evidence; an association is considered 
positive if the credible evidence for the association is 
equal to or outweighs the credible evidence against the 
association.  See 38 U.S.C.A. § 1116(b); 38 C.F.R. § 
1.17(d)(1).

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  VA has also published notice in the 
Federal Register, of diseases determined to be not associated 
with exposure to herbicide agents on several occasions.  See 
72 Fed. Reg. 32395, 32404-32405 (June 12, 2007); 68 Fed. Reg. 
27630, 27637-27638 (May 20, 2003).  In the most recent 
Federal Register notice, the question of circulatory 
disorders was addressed.  Specifically, NAS considered 
several new occupational and environmental studies of 
circulatory conditions and concluded that these studies 
neither support, nor represent compelling evidence for the 
lack of, an association for exposure to herbicides.  See 72 
Fed. Reg. at 32404-32405.  Taking account all of the 
available evidence and NAS' analysis, the Secretary of VA 
found that the credible evidence against an association 
between herbicide exposure and circulatory disorders 
outweighs the credible evidence for such an association, and 
determined that a positive association does not exist.  Id. 
at 32405.  As such, coronary artery disease is not included 
as a presumptive disease in 38 C.F.R. § 3.309(e). 

For disabilities not presumptively associated with herbicide 
exposure, it is still possible to establish service 
connection based on herbicide exposure with proof of actual, 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1040 
(Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  However, establishing "[a]ctual causation carries a 
very difficult burden of proof."  See Combee, at 1042. 

In the present case, there is evidence of an in-service 
injury, i.e., exposure to herbicides, and a current 
disability.  See Hickson, at 253.  The veteran's DD-214 form 
confirms he had 10 months of service in Vietnam; therefore he 
is presumed to have been exposed to Agent Orange.  See 38 
U.S.C.A. § 1116(b); 38 C.F.R. § 3.307.  Also, VA outpatient 
treatment records and private treatment records document the 
veteran's ongoing treatment for coronary artery disease.  
Thus, the Board fully acknowledges the veteran suffers from a 
current disability. 

Nonetheless, the Board finds that the preponderance of the 
evidence is against actual causation by exposure to Agent 
Orange.  The veteran's service medical records are negative 
for any complaints of or treatment for any cardiovascular 
disorder.  There is no evidence to support a finding that the 
veteran's heart disease was manifest within the first post-
service year.  The earliest documented finding of any heart 
problem was his heart attack in December 1996, which occurred 
decades after separation from service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In a letter dated in June 2004, N.R. Soomar, M.D. opined as 
to whether there was any correlation between the veteran's 
exposure to Agent Orange and his history of coronary artery 
disease and heart attack.  Although Dr. Soomar believed there 
was a possibility that Agent Orange exposure could be related 
to the veteran's heart disease, he stated that causation was 
difficult to determine.  Dr. Soomar noted other possible 
causes of the veteran's heart problem as being his history of 
smoking and his history of hypercholesterolemia.  The Board 
observes that the Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993);  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, such opinion is of no probative value and is 
insufficient to fairly decide the veteran's claim.

The Board acknowledges the veteran's assertions regarding the 
etiology of his heart attack.  Specifically he contends that 
he has no family history of heart attacks and that his 
doctors could not determine the cause of his heart attack.  
See Statement in Support of Claim, June 2004.  The veteran 
also claims that his VA doctor believed Agent Orange to be 
the cause of his heart attack.  However, a lay person's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
None of the medical evidence of record contains a positive 
nexus opinion regarding the veteran's current disability.  As 
indicated above, the medical reports are at best speculative. 

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., that he served in the Mekong 
Delta area of Vietnam and that he has no family history of 
heart attacks.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the etiology of his disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his heart disease.

Given the lack of documented coronary artery disease, 
myocardial infarction or any other heart disorders in the 
intervening time period from discharge to 1996 and the lack 
of medical nexus evidence to a disease, injury, or event in 
service (to include herbicide exposure), the Board finds that 
the veteran's claim must fail.  See Hickson, supra; Combee, 
supra.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease, status post 
myocardial infarction, claimed as due to exposure to 
herbicides.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for coronary artery disease, status post 
myocardial infarction, claimed as due to exposure to 
herbicides is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


